Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 12 withdrawn 
Claim 4 canceled
Claims 1, 3, 5-6 and 9 amended 
Claims 1-3 and 5-11 pending 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “freshly” in claim 1 is a relative term which renders the claim indefinite. The terms “freshly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As it is unclear how “freshly” of the dispersion/solution can be, as there is no standard process for measuring the “fleshly” of a dispersion/solution.

Claim 1 state “wherein reaction conditions are stored in a solid solution”, as it is not cleared what are the “reaction conditions” and how are they “stored” in this “solid solution”. 
For the sake of expedite prosecution the examiner interprets the formed base layer or formed electrotechnical thin layer in the claimed dispersion would function as “solid solution” for storing any “alkaline conditions”, as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (PG Pub 2006/0159838 A1), and in view of Hsu (PG Pub 2005/0208328 A1).
Consider Claim 1, Kowalski teaches the process of forming printable electronic features (electro-technical thin layer) by applying ink onto a substrate surface (abstract), substrates such as flexible substrate and/or paper [0018]. Kowalski teaches the process of forming electronic ink using particles of metallic and non-metallic (including electrically conductive inorganic agglomerates [0039] and electrically semiconductive inorganic agglomerates [0041]), liquid vehicle, and reducing agent [0035], where the powder used prior to mixing into ink paste are in agglomerated form. Kowalski teaches the used particles include particles such as silica/glass particles [0040], semiconductor inorganic particles [0041], conductive inorganic particles [0039], carbon particles such as graphite, conductive carbon nanotubes [0032]. Kowalski teaches the use of liquid vehicle such as water [0073], thus forming freshly produced aqueous dispersion/suspension. Kowalski teaches the use of reducing agent/reagent [0088], forming a reactive mixture. Kowalski teaches the curing at room temperature [0119]. Kowalski teaches forming of layers using ink-jet printing process [0070] with ink having reducing/oxidation agent [0088], for forming base layer being oxidative/reductive layer, into a discrete pattern/predetermined area [0105]. Kowalski teaches curing the base layer using UV light/heating for short duration up to 30 seconds [0112]-[0115], where the first 10 seconds partially cure the printed layer (printed using the ink dispersion) for forming stabilizing marginal shell, and where the rest of the curing duration (up to 30 seconds) applied to the stabilizing marginal shell for forming the base layer, where the base layer being oxidative/reductive layer. Kowalski teaches the dispersion contain silica powder (as free-flowing mixture/solution) [0039], and metal precursor compound/salt such as aluminum and iron [0060] – [0062]. Kowalski teaches the process of adjusting the pH prior to UV radiation of the applied layer onto a substrate [0227]. Kowalski teaches the printing of the dispersion ink in a discrete pattern forming base layer [0105], and the curing of the base layer [0112], [0114]. Kowalski teaches the curing is conducted at room temperature (less than 100°C) [0119], where the dispersion ink is formed using dried agglomerated powder such as carbides powder [0039], graphite micro-powder, and carbon nanotube (as amorphous carbon) [0043] in an aqueous solution using water [0073], and using a microscale metal powder base–soluble metal such as alumina [0039]. Kowalski teaches initial curing to about 10 seconds forming stabilizing marginal shell followed by full curing forming thin base layer [0115], where the curing is performed using UV exposure [0112], [fmicro0114], for forming base layer as a solid solution for storing reductive/alkaline conditions.
Although Kowalski does not require the use of carbon additions (such as carbon black) in the aqueous suspension, as Kowalski states “one or more of particulates carbon”. Leading to 0.0% of carbon additions in the aqueous carbon suspension.    
Kowalski does not teach the pH above 7 for the dispersion solution.
However, Hsu is in the prior art of forming aqueous dispersion composition (abstract), of organic and inorganic conductive inks [0095], where the composition include mixture of conductive material such as metal particles, graphite, carbon nanotubes and carbon particles [0092], teaches that this composition have a large range of pH 1-8 [0089]. Hsu teaches the process of depositing using inkjet [0043], and where the deposited layer is patterned [0103], [0109]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kowalski with Hsu to adjust the pH of the dispersion to above 7, to provide with new composition that are superior materials, and have low moisture uptake [0116].
The combined Kowalski (with Hsu) does not teach the curing is accelerated by contacting at least one reagent.
However, the combined Kowalski (with Hsu) teaches in the above process where the UV is use to cure the ink having photoreactive reagent (Kowalski, [0130]). Therefore, it will be obvious for skilled person in the art that the adjusting of the UV irradiation dose to curing and to control the reaction speed/rate and accelerating the curing process of photoreactive reagent, to enhance the curing process of the applied layer prior to applying the second layer, with reasonable expectation of success.
The combined Kowalski (with Hsu) does not teach the obtained base layer being reductive alkaline layer as a solid solution for storing reaction condition.
However, the prior art of combined Kowalski (with Hsu) teaches each and every process step and limitation of the applicant’s claims, including the “list of steps of: forming the claimed dispersion, the process of printing the dispersion, and the process of curing the dispersion”. Since the “obtained base layer being reductive alkaline layer as a solid solution for storing reaction condition” by the applicant’s claimed process is simply a function of the “list of steps of: forming the claimed dispersion, the process of printing the dispersion, and the process of curing the dispersion”, and the combined prior art of Kowalski (with Hsu) teaches the claimed process steps. The process of the combined prior art of Kowalski (with Hsu) would have inherently produced “obtained base layer being reductive alkaline layer as a solid solution for storing reaction condition” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 3, the combined Kowalski (with Hsu) teaches the base layer is formed using dried agglomerated particles made of chain–forming element such as boron/boride, aluminum/alumina, and silicon/silica particles (Kowalski, [0039]).
Consider Claim 5, the combined Kowalski (with Hsu) teaches the curing is being performed using UV radiation [0112], [0114].
Consider Claim 6, the combined Kowalski (with Hsu) teaches the printing of the dispersion ink in a discrete pattern forming base layer [0105], and the curing of the base layer [0112], [0114]. Kowalski teaches the curing is conducted at room temperature (less than 100°C) [0119], where the dispersion ink include the pH agent for accelerating the curing process (Hsu, [0089]), where the dispersion ink is formed using dried agglomerated powder such as carbides powder [0039], graphite micro-powder, carbon nanotube powder (as amorphous carbon) [0043] in an aqueous solution using water [0073], and using a microscale metal powder base–soluble metal such as alumina [0039], and adjusting pH to above 7 (Hsu, [0089]). The combined Kowalski (with Hsu) teaches initial curing to about 10 seconds forming stabilizing marginal shell followed by full curing forming thin base layer (Kowalski, [0115]), where the curing is performed using UV exposure (Kowalski, [0112], [0114]), for forming base layer as a solid solution for storing reductive/alkaline conditions. 
Although Kowalski does not require the use of carbon additions (such as carbon black) in the aqueous suspension, as Kowalski states “one or more of particulates carbon”. Leading to 0.0% of carbon additions in the aqueous carbon suspension
Consider Claim 7, the combined Kowalski (with Hsu) teaches the process of forming additional conductive electro technical thin layers form multiple layer circuit [0144]. Kowalski teaches use of metal compounds (metal precursor) [0061], thus depositing metal. Kowalski teaches reducing agent or oxidation agent [0089], thus providing reductive or oxidative base layer. Kowalski teaches curing at room temperature (less than 100℃) [0119]. Kowalski teaches the UV is use to cure the ink having photoreactive reagent [0130]. Therefore, it will be obvious for skilled person in the art that the contact the UV irradiation, used to control the curing reaction speed and accelerating, with the at least one metal compound, to assist with the curing of the deposited metal/second layer, with reasonable expectation of success.
Consider Claim 8, the combined Kowalski (with Hsu) teaches the base layer to comprise graphite (Kowalski, [0043]), silicon (silica), aluminium (alumina) and iron (such as FeTi) (Kowalski, [0039]), as the Kowalski teaches all of these material individually a tool be obvious for skilled person in the art to select those materials listed in the reference as a combination. Kowalski teaches adjusting pH to above 7 (Hsu, [0089]), where the base layer is provided in the form of basic reductive layer.
Consider Claim 10, the combined Kowalski (with Hsu) teaches the applied layer (base layer or additional metal layer) to have thickness of about 1-20 micron, applied with speed of 700 meter per 60 second (Kowalski, [0110]), leading to about 11 seconds per 1 micron (for 20 micron thickness), or 30 second per 2.8 micron. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Kowalski (with Hsu) teaches additional conductive electro technical thin layers forming multiple layer circuit (Kowalski, [0144]), including depositing and curing of a first additional layer, depositing and curing of a second additional layer. Kowalski teaches the inkjet printing of metal layer as an electrode on to the existing layers (Kowalski, [0147], [0151]), where the electrical element are used for interconnecting (exposed for connecting) (Kowalski, [0152]), therefore, it would have been obvious for skilled person in the art to modify combined Kowalski’s (with Hsu) process to print the electrode layer onto the exposed metal layer, to provide with a better connection between layers, with reasonable expectation of success. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (PG Pub 2006/0159838 A1), and in view of Hsu (PG Pub 2005/0208328 A1), in further view of Hekmatshooartabari (PG Pub 2015/0075598 A1).
Consider Claims 2 and 9, the combined Kowalski (with Hsu) teaches the process of forming additional conductive electro technical thin layers such as multiple layer circuit (Kowalski, [0144]).
The combined Kowalski (with Hsu) does not teach the forming of PV layer from the base layer, or the formed additional layer is made using acidic copper sulfate solution.
However, Hekmatshooartabari is in the process of forming integrated circuit [0026] such as photovoltaic device [0026], teaches the forming of plated metal using copper sulfate solution that is acidic (hydrochloric acid) containing metallic components, reducing agent at room temperature [0054].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kowalski (with Hsu) with Hekmatshooartabari to deposit additional layer using acidic copper sulfate solution for forming a photovoltaic layer, to form metal contact without damaging the material structure of the device with a desired adhesion property of the metal contact to the structure [0054].

Response to Arguments
Applicant’s arguments, filed 07/22/2022, with respect to the rejection(s) of claim(s) 1-3, 5-11 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kowalski with Hsu.

The applicant argued against the previously applied 112 rejection, by amending claims 1, 3, and 9, and resulted in overcoming some of the previously applied 112 rejection.
Additionally, the applicant argued against “freshly produced” and “solid solution”, on the ground that “freshly produced dispersion is would therefore be one in which the dispersion is used directly after producing the dispersion”, and that ordinate skilled in the art would recognize that “solid solution” refers to described an even distribution of something within a solid bulk phase, the solid solution would refer to the reductive conditions i.e. delocalized surplus of electrons within the solid base layer, which, would be graphene of the base layer.
However, regarding “freshly produced” response, the term “freshly” is relative in such a way it does not dictate that it should be “used directly after producing the dispersion” as argued, nor there is a support in the spec as to when this “usage” of the “freshly produced” dispersion is actually used in light of the time/duration that was considered/remain fresh. Additionally, the argued limitation discuss that the produced is “fresh”, not that the usage of the produced material is immediately while been fresh, as argued.
Moreover, regarding the “solid solution” response, there is no support for the applicant allegations of; 1) even distribution of something, 2) reductive condition such as delocalized, surplus of electrons, nor 3) reductive surface such as interference region on the graphite particles that are negatively charged, in the claims, the specification in general, nor in paragraph [0096].
Therefore, the previously applied 112 claim rejection is maintained.

Applicant argued against the pH disclosure in Kowalski. 
However, regarding the pH disclosure a new part art of Hsu is used in combination with Kowalski to address and meet that limitation.

The applicant also argued against Kowalski, on the ground that Kowalski does not disclose graphite should be reduced and/or mixed with metal, as the invention uses alkaline graphite slurry with dissolved metal. The applicant additionally argued against Kowalski, on the ground that Kowalski only provide metal precursors which are reacted with reducing agents, and not to reduce graphite, as this dispersion stays at room temperature up to months, thus not “freshly produced” dispersion.
Moreover, the claims do not require that the graphene is/should be reduced forming alkaline graphene, as argued. Additionally, Kowalski discloses the graphite is in combination with metallic particles, not just metallic precursors informing the ink [0043], as argued. Furthermore, it would be obvious for skilled person in the art that immediately after preparing the dispersion, it would be considered “freshly produced” regardless if this “freshly produced” a stored for months in a solid solution, as the storage duration is not related to the production step.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718